  Case: 2:20-cv-05698-ALM-KAJ Doc #: 1 Filed: 10/30/20 Page: 1 of 14 PAGEID #: 1




                                UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO

 SHIRLEY NINE, as parent and natural
 guardian of H.N., a minor,
                                                           NO: __________________
         Plaintiff,

         vs.                                                           COMPLAINT

 CHIPOTLE MEXICAN GRILL, INC., a                               (JURY TRIAL DEMANDED)
 Delaware corporation,

         Defendant.


       Plaintiff Shirley Nine, on behalf of her minor daughter H.N., for their Complaint and causes of action aga

                                        INTRODUCTION

       1.       This lawsuit arises out of an outbreak of E. coli O157:H7 associated with the

consumption of food prepared and sold by Defendant Chipotle Mexican Grill, Inc. (“Chipotle”).

Chipotle sold contaminated food products to Plaintiff’s family and, as a result, H.N. was infected

with deadly Shiga-toxin producing E. coli (“STEC”), which caused severe illness, injury, and

damages.

       2.       As a result of Chipotle’s disregard for the health and safety of the public, Chipotle

is liable to Plaintiff and H.N. for damages.

                                               PARTIES

       3.       At all times material, Plaintiff Shirley Nine was the parent and natural guardian of

her minor daughter, H.N.

       4.       At all times material, Plaintiff and H.N. resided in Delaware County, Ohio.

       5.       Chipotle is a corporation organized and existing under the laws of the State of

Delaware with its principal place of business in Newport Beach, California. At all relevant times,



                                                  1
  Case: 2:20-cv-05698-ALM-KAJ Doc #: 1 Filed: 10/30/20 Page: 2 of 14 PAGEID #: 2




Chipotle operates over 2,700 restaurants and sells food products to customers throughout the

United States, including to customers in Ohio.

       6.      At all times material hereto, Chipotle operated a restaurant located at 1140 Polaris

Parkway, Columbus, Ohio.

                                 JURISDICTION AND VENUE

       7.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332(a) because the matter in controversy exceeds $75,000.00, exclusive of costs, it is

between citizens of different states, and because Defendant has certain minimum contacts with

the State of Ohio such that the maintenance of the suit in this district does not offend traditional

notions of fair play and substantial justice.

       8.      Venue in the United States District Court for the Southern District of Ohio is

proper pursuant to 28 U.S.C. § 1391(b) because all or a substantial part of the events or

omissions giving rise to the claims asserted herein occurred in this district.

                                   FACTUAL ALLEGATIONS

                                          E. coli O157:H7

       9.      E. coli O157:H7 is a foodborne pathogen highly toxic when consumed by

humans. E. coli O157:H7 infections typically result in severe stomach cramps, diarrhea, bloody

diarrhea, and vomiting. Even if the acute gastrointestinal symptoms subside, those sickened are

at dramatically increased risk for a variety of chronic conditions, including high blood pressure

and chronic kidney disease. The infectious process can also cause much more severe injuries,

including complete kidney failure and death. The elderly, the young, and those with

compromised immune systems are at particular risk of both contracting E. coli O157:H7

infections and sustaining serious death or injury.




                                                  2
  Case: 2:20-cv-05698-ALM-KAJ Doc #: 1 Filed: 10/30/20 Page: 3 of 14 PAGEID #: 3




       10.     An estimated 73,480 illnesses due to E. coli O157:H7 infections occur each year

in the United States, leading to an estimated 2,168 hospitalizations and 61 deaths.

       11.     E. coli O157:H7 lives in the intestines of cattle and other ruminants. E. coli

O157:H7 is also notable among pathogenic bacteria for its extremely low infectious dose – that

is, the number of bacteria necessary to induce infection in a person. While for most pathogenic

bacteria it takes millions of bacterial colonies to cause illness, it is now known that fewer than 50

E. coli O157:H7 bacteria can cause illness in a child. The practical import is that even a

microscopic amount of exposure can trigger a devastating infection.

       12.     The most severe cases of E. coli O157:H7 infection occur in young children and

the elderly because the immune systems in those age populations are the most vulnerable. After a

susceptible individual ingests E. coli O157:H7, the bacteria attach to the inside surface of the

large intestine and initiates an inflammatory reaction of the intestine. What ultimately results is

the painful bloody diarrhea and abdominal cramps characteristic of the intestinal illness.

       13.     The mean incubation period (time from ingestion to the onset of symptoms) of

E. coli O157:H7 is estimated to be two to four days (range, 1-21 days). Typically, a patient with

an acute E. coli O157:H7 infection presents with abdominal cramps, bloody diarrhea, and

vomiting. The duration of diarrhea in children with E. coli O157:H7 infections is significantly

longer than that of adults.

       14.     E. coli O157:H7 can produce a wide spectrum of disease from mild, non-bloody

diarrhea, to severe bloody diarrhea accompanied by excruciating abdominal pain, to life-

threatening complications. Antibiotics do not appear to aid in combating these infections, and

recent medical studies suggest that antibiotics are contraindicated for their risk of provoking




                                                 3
  Case: 2:20-cv-05698-ALM-KAJ Doc #: 1 Filed: 10/30/20 Page: 4 of 14 PAGEID #: 4




more serious complications. Apart from good supportive care, which should include close

attention to hydration and nutrition, there is no specific therapy.

       15.      STEC can be found in a variety of foods. In recent years, fecal contamination has

led to large-scale STEC outbreaks linked to fresh produce.

       16.      Because of the severe health risks and the significant public health costs posed by

STEC, the Centers for Disease Control (“CDC”) in conjunction with state health actively

monitor STEC cases throughout the country to identify the illness-causing food and stop

outbreaks.

       17.      State and CDC labs routinely perform testing on STEC samples to perform further

genetic subtyping process known as Whole Genome Sequencing (WGS)). The WGS results—

akin to genetic fingerprints—are then loaded into a national database where they are easily

compared to each other.

       18.      This system alerts the state departments of health and the CDC when the number

of STEC cases spikes or when a group of cases are caused by the same, or closely related,

genetic strain of the bacteria. The CDC or the state then investigates those cases as a single-

source outbreak.

                                Chipotle’s Food Safety Problems

       19.      Chipotle has been involved in several foodborne illness outbreaks over the years

including the following:

             a. 2015: two E. coli O26 outbreaks in California, Delaware, Illinois, Kentucky,

                Maryland, Minnesota, New York, Ohio, Oregon, Pennsylvania, and Washington;

             b. 2015 to 2018: Norovirus outbreaks in California, Massachusetts, Virginia, and

                Ohio;




                                                  4
  Case: 2:20-cv-05698-ALM-KAJ Doc #: 1 Filed: 10/30/20 Page: 5 of 14 PAGEID #: 5




             c. 2015: Salmonella outbreak in Minnesota;

             d. 2009: outbreak of E. coli O157:H7 in Colorado, Utah, and New York; and

             e. 2009: outbreak of Campylobacter in Minnesota.

       20.      In April 2020, Chipotle agreed to pay a $25,000,000 fine to resolve criminal

charges regarding its sale of adulterated food.

       21.      Despite these food safety problems, Chipotle made public statements touting the

safety of its food. For example, on its website, Chipotle published the following statement from

its Vice President of Food Safety:

       … all of Chipotle’s team members are committed to pursuing the highest level of
       excellence when it comes to food safety. I am lucky to work with some of the
       country’s most established authorities to ensure our food safety standards
       continue to be best-in-class. By adapting techniques and protocols from the
       worlds of healthcare to fine dining, there is no doubt that Chipotle’s food safety
       work is cutting-edge….

       22.      In September 2020, Chipotle sold food contaminated with E. coli O157:H7 to its

customers, including Plaintiff and her family.

       23.      Chipotle knew, or in the exercise of reasonable care should have known, of the

risks posed by E. coli O157:H7.

       24.      Chipotle knew, or in the exercise of reasonable care should have known, of the

risks that its food products would become contaminated by E. coli O157:H7.

       25.      Upon information and belief, this E. coli contamination resulted from Chipotle’s

following acts and omissions:

             a. Failing to adequately identify, evaluate, screen, and test for food safety risks;

             b. Failing to maintain and monitor the safety of its products, premises, equipment,

                and employees;

             c. Failing to properly operate its restaurants in a safe, clean, and sanitary manner;



                                                   5
  Case: 2:20-cv-05698-ALM-KAJ Doc #: 1 Filed: 10/30/20 Page: 6 of 14 PAGEID #: 6




             d. Failing to adopt, implement, apply, validate, comply with, and follow adequate

                food safety policies and procedures to ensure the safety and sanitary conditions of

                its food products, premises, and employees;

             e. Failing to properly train its employees and agents how to prevent the

                contamination and transmission of STEC;

             f. Failing to properly supervise its employees and agents to prevent the

                contamination and transmission of STEC;

             g. Failing to source its food products from safe suppliers;

             h. Failing to monitor and validate the safety practices of its suppliers; and

             i. Misrepresenting the quality and suitability of its product for consumption.

                                            H.N.’s Illness

       26.      On or about September 24, 2020, Plaintiff’s family ordered food from the

Chipotle restaurant located at 1140 Polaris Parkway, Columbus, Ohio, which was delivered to

Plaintiff and H.N.’s home in Lewis Center, Ohio.

       27.      Of this food, H.N. consumed a Chipotle vegetarian salad bowl that included

romaine lettuce, tomato salsa, guacamole, and other food products.

       28.      On or about September 26, 2020, H.N. began feeling nauseated with severe

diarrhea.

       29.      On or about September 28, 2020, H.N.’s diarrhea became bloody and far more

intense, at which time she sought medical treatment.

       30.      On or about September 29, 2020, H.N. was admitted to Nationwide Children’s

Hospital in Columbus, Ohio, where she remained until October 2, 2020.




                                                  6
  Case: 2:20-cv-05698-ALM-KAJ Doc #: 1 Filed: 10/30/20 Page: 7 of 14 PAGEID #: 7




        31.     During the course her medical treatment, a test of H.N.’s stool sample confirmed

she had been infected with STEC.

        32.     Upon information and belief, H.N.’s E. coli infection was caused by contaminated

food sold to H.N.’s family by Chipotle.

        33.     As a direct and proximate result of consuming contaminated food prepared and

served by Chipotle, H.N. suffered a debilitating and painful gastrointestinal illness.

        34.     As a direct and proximate result of consuming contaminated food prepared and

served by Chipotle, H.N. and/or Plaintiff incurred, and will incur, medical expenses.

        35.     As a direct and proximate result of consuming contaminated food prepared and

served by Chipotle, H.N. suffered, and will suffer, physical and mental pain, emotional distress,

embarrassment, disfigurement, and such other compensatory and economic damages.

                                            COUNT I
                  Strict Product Liability: Defective Manufacture and Supply
                               (ORC §§ 2307.74, 2307.78 et seq.)

        36.     Plaintiff incorporates the preceding paragraphs by reference as if each paragraph

was set forth in its entirety.

        37.     Chipotle served and sold the adulterated food that caused H.N.’s illness.

        38.     At all relevant times to this action, Chipotle designed, formulated, produced,

made, constructed, assembled, processed, and/or manufactured the adulterated food that caused

H.N.’s illness. Therefore, Chipotle was a manufacturer as defined in Ohio Revised Code §

2307.71 et seq.

        39.     Chipotle sold, distributed, prepared, blended, packaged, labeled, and otherwise

participated in the placing of the adulterated food that caused H.N.’s illness into the stream of




                                                 7
  Case: 2:20-cv-05698-ALM-KAJ Doc #: 1 Filed: 10/30/20 Page: 8 of 14 PAGEID #: 8




commerce. Therefore, Chipotle was a supplier as defined in Ohio Revised Code § 2307.71 et

seq.

       40.     Upon information and belief, Chipotle created or furnished the manufacturer of

the adulterated food that caused H.N.’s illness with the design or formulation that was used to

produce, create, make, construct, or assemble that product or a component of that product.

       41.     Upon information and belief, Chipotle created, altered, modified, or failed to

maintain the food product at issue after it came into Chipotle’s possession, and before it left

Chipotle’s possession, and this alteration, modification, or failure to maintain the product

rendered it defective.

       42.     Chipotle marketed the defective food product under its own label or trade name.

       43.     Chipotle expected and intended users such as H.N. to consume its food products

without substantial change in the condition in which those food products were sold.

       44.     Food contaminated with STEC is dangerous if eaten and is particularly dangerous

to children, the elderly, and anyone with a compromised immune system.

       45.     The food served by Chipotle and consumed by H.N. was defective as it was

contaminated with STEC when it left Chipotle’s control. This adulteration represents a material

deviation from the design specifications, formula, or performance standards of Chipotle, or from

otherwise identical units manufactured to the same design specifications, formula, or

performance standards.

       46.     Because the infective dose of STEC is invisible and odorless, consumers like

H.N. have no way of detecting the contamination.

       47.     H.N.’s consumption of Chipotle’s defective food product caused her to become

infected with STEC.




                                               8
  Case: 2:20-cv-05698-ALM-KAJ Doc #: 1 Filed: 10/30/20 Page: 9 of 14 PAGEID #: 9




        48.     H.N.’s injuries are a direct and proximate result of Chipotle’s acts and omissions.

        49.     Chipotle is strictly liable to H.N. for the harm proximately caused by the

manufacture and sale of its dangerous and defective food.

        50.     As a result of Chipotle’s production and sale of a defectively manufactured

product, H.N. sustained injuries and damages set forth in the preceding paragraphs.

                                           COUNT II
                   Strict Products Liability: Defective Design or Formulation
                                       (ORC § 2307.75)

        51.     Plaintiff incorporates the preceding paragraphs by reference as if each paragraph

was set forth in its entirety.

        52.     Chipotle’s design, formulation, practices, and methods of sourcing ingredients

and assembling its food products, including the adulterated vegetarian salad bowl consumed by

H.N., presented a foreseeable risk of E. coli O157:H7 poisoning in light of the food products’

intended and foreseeable use.

        53.     The foreseeable risks of harm resulting from Chipotle’s design, formulation,

practices, and methods exceeded the benefits of Chipotle’s design, formulation, practices, and

methods.

        54.     Chipotle is strictly liable to H.N. for the harm proximately caused by Chipotle’s

design, formulation, practices, and methods and its sale of dangerous and defective food.

        55.     As a direct and proximate result of Chipotle’s design, formulation, practices, and

methods, H.N. sustained injuries and damages set forth in the preceding paragraphs.

                                         COUNT III
    Strict Products Liability: Product Defect Due to Inadequate Warning or Instruction
                                        (ORC § 2307.76)




                                                 9
Case: 2:20-cv-05698-ALM-KAJ Doc #: 1 Filed: 10/30/20 Page: 10 of 14 PAGEID #: 10




        56.     Plaintiff incorporates the preceding paragraphs by reference as if each paragraph

was set forth in its entirety.

        57.     Chipotle knew, or in the exercise of reasonable care, should have known of, the

risks posed by E. coli O157:H7, and failed to provide adequate warnings concerning these risks

that a reasonable manufacturer or supplier would have provided.

        58.     Chipotle is strictly liable to H.N. for the harm proximately caused by Chipotle’s

failure to warn or instruct.

        59.     As a direct and proximate result of Chipotle’s failure to adequately warn

consumers, H.N. sustained injuries and damages set forth in the preceding paragraphs.

                                            COUNT IV
                                     Strict Products Liability
                     Product Defect Due Failure to Conform to Representations
                                         (ORC § 2307.77)

        60.     Plaintiff incorporates the preceding paragraphs by reference as if each paragraph

was set forth in its entirety.

        61.     At and before the adulterated food product consumed by H.N. left Chipotle’s

control, Chipotle made representations about the safety of its food products.

        62.     The food products consumed by H.N. did not conform to Chipotle’s

representations because those products were adulterated with E. coli O157:H7 and were

therefore defective.

        63.     Chipotle is strictly liable to H.N. for the harm proximately caused by Chipotle’s

failure to conform to its representations about the food product at issue.

        64.     As a direct and proximate result of Chipotle’s failure to conform to its

representations about the food product at issue, H.N. sustained injuries and damages set forth in

the preceding paragraphs.



                                                 10
Case: 2:20-cv-05698-ALM-KAJ Doc #: 1 Filed: 10/30/20 Page: 11 of 14 PAGEID #: 11




                                            COUNT V
                                            Negligence

        65.     Plaintiff incorporates the preceding paragraphs by reference as if each paragraph

was set forth in its entirety.

        66.     Chipotle owed a duty to all of its restaurant patrons who consume its products,

including H.N., to serve and sell food that is safe to eat, that is not adulterated with deadly

pathogens like STEC, and that is not produced in violation of applicable food safety regulations

and industry standards.

        67.     By and through the acts and omissions set forth in the preceding paragraphs,

Chipotle breached its duty of care.

        68.     Chipotle’s practices failed to comply to minimum standards and requirements.

        69.     Chipotle was negligent and careless in and about its design, manufacturing,

supplying, marketing, and sale of the adulterated food consumed by H.N.

        70.     H.N.’s injuries are a direct and proximate result of the negligence of Chipotle.

        71.     As a result of Chipotle’s negligence, H.N. sustained the injuries and damages—

including economic losses—set forth in the preceding paragraphs.

                                             COUNT VI
                                          Negligence Per Se
                             (21 .S.C. § 331; ORC §§ 3715.52 and 3715.59)

        72.     Plaintiff incorporates the preceding paragraphs by reference as if each paragraph

was set forth in its entirety.




                                                 11
Case: 2:20-cv-05698-ALM-KAJ Doc #: 1 Filed: 10/30/20 Page: 12 of 14 PAGEID #: 12




       73.      Chipotle, its employees, agents, and those acting on its behalf, as providers of

food products in the United States of America, owe a duty to comply with 21 U.S.C. § 331,

which states:

       The following acts and the causing thereof are prohibited:

       (a) The introduction or delivery for introduction into interstate commerce of any
           food … that is adulterated or misbranded.

       (b) The adulteration or misbranding of any food … in interstate commerce.

       (c) The receipt in interstate commerce of any food … that is adulterated or
           misbranded, and the delivery or proffered delivery thereof for pay or
           otherwise.

       74.      H.N. was a member of the class of persons meant to be protected by this statute.

       75.      Chipotle, its employees, agents, or those working on its behalf, failed to comply

with 21 U.S.C. § 331. Such conduct constitutes negligence per se.

       76.      Chipotle, its employees, agents, and those acting on its behalf as providers of

food, owed a duty to comply with Ohio Revised Code §§ 3715.52 and 3715.59, which prohibit

the sale of foods adulterated with poisonous or deleterious substances such as E. coli Ol57:H7.

       77.      H.N. was a member of the class of persons meant to be protected by this statute.

       78.      Chipotle, its employees, agents, or those working on its behalf, failed to comply

with Ohio Revised Code §§ 3715.52 and 3715.59. Such conduct constitutes negligence per se.

       79.      As a result of the failure of Chipotle’s negligence per se, H.N. sustained damages

as set forth in the preceding paragraphs.

       80.      The damages sustained by H.N. were the type of damages 21 U.S.C. § 331 and

Ohio Revised Code §§ 3715.52 and 3715.59 are meant to prevent.

                                          COUNT IV
                                      Breach of Warranties




                                                12
Case: 2:20-cv-05698-ALM-KAJ Doc #: 1 Filed: 10/30/20 Page: 13 of 14 PAGEID #: 13




        81.     Plaintiff incorporates the preceding paragraphs by reference as if each paragraph

was set forth in its entirety.

        82.     Upon information and belief, Chipotle expressly and impliedly warranted,

through the sale of its food to the public, and by the statements and conduct of its employees and

agents, that the food it prepared and sold to the public was fit for human consumption, and not

otherwise adulterated or injurious to health.

        83.     Chipotle had a duty to manufacture and sell food products that would pass

without objection in the trade, and were fit for the ordinary purposes for which such goods were

intended and used – human consumption.

        84.     The food produced, served and sold by Chipotle, that caused H.N.’s illness was

adulterated with STEC and was in a defective condition unreasonably dangerous to ordinary

consumers and members of the public when it left Chipotle’s control.

        85.     Chipotle breached express warranties and the implied warranty of merchantability

because the lettuce product manufactured and sold would not pass without objection in the trade,

and was unfit for the ordinary purposes for which such goods were intended and used – human

consumption.

        86.     As a direct result of Chipotle’s breach of its express and implied warranties, H.N.

suffered the injuries and damages set forth in the preceding paragraphs.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for relief against Defendant as follows:

        A.      A trial by jury on all issues;




                                                 13
Case: 2:20-cv-05698-ALM-KAJ Doc #: 1 Filed: 10/30/20 Page: 14 of 14 PAGEID #: 14




      B.    Judgment against Defendant for an amount as found by a jury to compensate H.N.

            for all of the injuries and losses alleged and all other economic and non-economic

            damages, in an amount greater than $75,000;

      C.    The opportunity to amend or modify the provisions of this Complaint as necessary

            or appropriate after additional or further discovery is completed, and after all

            appropriate parties have been served;

      D.    Reasonable attorney fees, costs, and expert witness fees, as allowed by law; and

      E.    Such other and further relief as may be just and equitable.

DATED: October 30, 2020                   Respectfully Submitted,

                                          /s/ Paul Grieco
                                          Paul Grieco (0064729)
                                          GRIECO LAW, LLC
                                          623 West Saint Clair Avenue
                                          Cleveland, OH 44113
                                          Phone: 216-965-0009
                                          paul@grieco.law

                                          and

                                          PRITZKER HAGEMAN P.A.
                                          Fred Pritzker (pro hac vice pending)
                                          Raymond Konz (pro hac vice pending)
                                          Tariq Miller (pro hac vice pending)
                                          45 South Seventh Street, Suite 2950
                                          Minneapolis, MN 55402
                                          fhp@pritzkerlaw.com
                                          raymond@pritzkerlaw.com
                                          tariq@pritzkerlaw.com
                                          Phone: (612) 338-0202
                                          Facsimile: (612) 338-0104
                                          Attorneys for Plaintiff




                                             14
